El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
En julio 28, 1938, se resolvió que las apelaciones in-terpuestas en estos casos debían desestimarse como se desestimaron por frívolas, quedando en su consecuencia con-firmadas las sentencias apeladas que dictó la Corte de Distrito de Ponce en mayo 6,1938. 53 D.P.R. 650.
En agosto 8, 1938, se remitió el mandato a la corte de distrito y en febrero 6, 1939, o sea más de cinco meses des-pués, los apelantes presentaron mociones pidiendo a esta corte que dicte en ambos recursos resoluciones contentivas de los siguientes pronunciamientos:
“ (A) Ordenando a la Corte de Distrito de Ponce remita el man-dato en los casos del epígrafe para ante ese Hon. Tribunal, y becho lo cual:
“ (B) Esa Corte aclare o enmiende su resolución de fecha 28 de julio de 1938, en tales casos, en el sentido de ordenar que los mismos sigan tramitándose en forma regular y ordinaria ante la Corte de Dis-trito de Ponce; y
*143“(C) Dictando cualquier otra resolución o providencia que pro-ceda en derecho y en justicia.”
Oída la parte apelada, se opuso a las pretensiones de los apelantes. Tiene razón a nuestro juicio porque dado el tiempo transcurrido carece esta corte de autoridad para recla-mar los mandatos, y ése sería el primer paso que habría que dar para resolver luego las otras peticiones.
Aquí los' procedimientos ocurrieron normalmente. La propia corte de distrito desestimó las demandas a virtud de una excepción de falta de jurisdicción presentada por el Teso-rero demandado, resolviendo que no era a ella si que a la corte municipal competente a la que correspondía conocer de los pleitos. Se apeló y esta Corte Suprema confirmó las sen-tencias recurridas y dentro del término reglamentario se remitieron los mandatos, no por fraude, ni por'inadvertencia o error, sino actuando deliberadamente, de acuerdo con la práctica seguida en todos los casos.
Ni siquiera pidieron reconsideración los apelantes. Es después de cinco meses que actúan cuando se enteran de la decisión de esta corte en el caso de A. Cuesta y Cía., Sucrs., v. Sancho Bonet, Tes., 54 D.P.R. 87 y creen que la jurispru-dencia sentada en la misma les favorece.
De modo consistente esta Corte Suprema fia aplicado la regia de que una vez que el mandato lia sido remitido a la corte sentenciadora, en ausencia de fraude, accidente, inad-vertencia o error, no puede ser reclamado, negándose a recon-siderar sentencias ya comunicadas a las cortes que las dictaron. Véanse los casos de Falcó v. Sucesión Suau, 18 D.P.B. 744, Royal Bank of Canada v. Goico, et al., 35 D.P.B. 1056, González v. Sociedad Civil “Peña y Balbás”, 38 D.P.R. 1042, Schlüter & Cía., Sucr. v. González, et al., 38 D.P.B. 249, Manrique v. Ramírez González, 38 D.P.R. 540 y Mojica v. Corte, 49 D.P.R. 535, especialmente los dos últimos en los que se estudia la cuestión con alguna amplitud y se cita juris-prudencia de las cortes del continente. ■
*144Como se expresó en el caso de Thomas v. Thomas, 27 Okla. 801, 113 P. 1058, 35 L.R.A. (N.S.) 124, 133, citado en el de Mojica v. Corte, supra.
“. . . Es evidente que todo litigio debe tener su fin, y el punto lógico en que debe terminar la jurisdicción apelativa sobre un proce-dimiento es aquel momento en que se ha investido de nuevo a la corte inferior de jurisdicción para actuar y hacer cumplir cualquier sen-tencia emitida.
“Un caso similar a éste es el de Dempsey v. Billinghurst, 8 S. D. 86, 65 N. W. 427. En él la Corte Suprema de South Dakota dice: ‘. . . Está bien sentado, y al parecer, pudiera difícilmente ser otro el principio, que cuando el mandato ha ido a la corte inferior sin mediar fraude, accidente, o inadvertencia, la corte superior ha perdido su ju-risdicción en el caso-, y no puede ordenar su devolución.’ Refirién-dose al mismo asunto, la Corte Suprema de Carolina del Sur en el caso de Carpenteri v. Lewis, 65 S. C. 400, 43 S. E. 881, dijo: ‘Da pri-mera cuestión'que debe ser considerada es si la corte tiene jurisdic-ción para considerar la moción solicitando que se devuelva el mandato. La sección doce del Código dispone que “la Corte Suprema puede revocar, confirmar, o modificar la sentencia, decreto u orden apelada, total o parcialmente, y en cuanto a alguna o todas las partes, y la sentencia será remitida a la corte inferior para ser ejecutada de acuerdo con la ley.” En el caso de Sullivan v. Speights, 14 S. C. 358, la corte dice: “Bajo la regla de este tribunal, cuando un caso es oído y decidido, el mandato a la corte inferior no es enviado inmediata-mente sino que siempre se le retiene durante diez días a menos que la corte lo disponga de otro modo. Y previa solicitud demostrando causa suficiente, cualquiera de los jueces, en cámara, puede ordenar que sea retenido hasta el tercer día de la próxima sesión. El objeto de esto es conservar la jurisdicción sobre el- caso, a fin de que cual-quiera de las partes que desee presentar una moción pueda tener oportunidad de hacerlo y la corte el poder oírla. Sin embargo, des-pués que el mandato es enviado el caso sale de los límites de la corte y ésta pierde su jurisdicción y desde ese momento ninguna moción sobre la materia podrá ser considerada por la .corte. ” ’ ”
Parece conveniente consignar además que aunque no se titulen de reconsideración las mociones que estamos consi-derando y resolviendo, de hecho lo son. Yan a la sustancia del caso. La enmienda que se pide consiste en ordenar a una corte que se ha declarado que no tiene jurisdicción que *145continúe eso no obstante conociendo de los litigios y los resuelva en sus méritos por haber sido inducidos a error los demandantes por cierta jurisprudencia que dicen que se encon-traba vigente al interponer sus demandas.

Deben declararse las mociones sin lugar.